DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status

Claims 8, 12, 14, 17, 18, 19, 22, 23, 32-43 and 45 have been amended.
Claims 1-7, 9-11, 13, 15, 16, 20, 21, and 24-31 are previously been canceled. 
No newly added claims. 
Claims 8, 12, 14, 17-19, 22, 23, and 32-45 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 8/25/2021 have been fully considered but they are not persuasive, reasons are set forth below.
Regarding applicant arguments in presented on page 10, where applicant argues that Apple fails to suggest string tag which is generated by concatenating "concatenating a first identifier indicating the advertisement, a second identifier indicating a source of the advertisement, and a third identifier indicating the platform type,".
In response, the examiner respectfully points out that, Apple in par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value for AD identifier, vendor name (i.e. vendor producing ads or source of advertiser), MediaChannel=XXX, which means 
Therefore Apple discloses that ad data code is being generated in form of string as in HTML and XML format where HTML and XML strings are in form of concatenated values of ad data code 0200. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8, 12, 17, 18, and 32 are rejected under 35 U.S.C. 102(b) as being anticipated by Apple et al. (US 20070038516).

Regarding claim 8, Apple discloses, A method comprising: 
	determining, by a computing device, a plurality of platform types for sending an advertisement (par. 0217, fig.1 discloses, advertiser system having advertiser servers and plurality of media devices 0100, par. 0218 discloses, advertiser System 0100 is one or more Data Processing Systems or servers that can transmit either directly or indirectly through a Media Operator 0104 an Advertisement and/or Ad Data Code 0200 to Media Device 0110); 
generating, for each of the plurality of platform types, a string tag by concatenating a first identifier indicating the advertisement, a second identifier indicating a source of the advertisement, and a third identifier indicating the platform type (par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value Ad identifier, vendor name (i.e. vendor producing ads or source of advertiser), MediaChannel=XXX, which means transmitting the Advertisement through a Television network named XXX, which indicates one type of advertisement for television network, platform type being television, fig. 26B discloses structure of Ad Data code 0200 which includes the fields, AD Identifier (i.e. vendor producing ads or source of advertiser), Vendor name (i.e. provider or source of advertisement)  “MediaChannel=www.websites.com”, which means that advertisement delivered through websites, or platform type being web based transmission, therefore two different tags formatted with different field information, associated with advertisements, example’s note: this is similar to what is disclosed in applicant’s discloses par. 0042, tag formatted according to different platform type, regarding limitation, “generating string tag by concatenating”, par. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, i.e. n-digit character string =  different variables that are part of ad data code or tag are in form of concatenated character string, further to that in another example par.0262 discloses an Advertiser can produce an Ad Data Code 0200 utilizing XML to produce an Ad Data Code 0200. The process for producing XML documents is well known to those with ordinary skill in the art, i.e. known process of producing XML contains generating data in form of string using delimiters);
generating, a first plurality of tagged advertisements by adding plurality of tags to the advertisement (par. 0128 discloses advertiser server transmit an advertisement and associated ad data code to media device 0100, i.e. ad data codes are associated or tagged with advertisement that to be delivered as disclosed in par. 0522, fig. 23 and 26B, par. 0260 discloses, embedding or integrating the Ad Data Code 0200 in the Advertisement);
sending the plurality of tagged advertisements to a plurality of devices of  the plurality of platform types (par. 0523 and 0554 discloses variety of advertisement that are transmitted to different devices such as STB  and personal computer), wherein the plurality of devices are configured to determine that received tagged advertisement has been accessed (par. 0351 discloses Ad data code module 0728 is configured to perform a data measuring if, through what media device 0100 when and where a target customer views an advertisement on media device 0100, writing an image of Ad Data Code 0200 to Ad Data File 0734 for further transmission to any device of a Retailer which can receive Ad Data Code 0200, Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back ;
receiving, from the plurality of devices, indications that the plurality of tagged advertisements were accessed (Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back to or retrieved by web servers or advertisement system, par. 0833 discloses when STB 0500 receives an Advertisement and its associated Ad Data Code 0200, STB 0500 can associate the Unique WD Code and/or Existing Unique ID Code with the Ad Data Code 0200 by utilizing the methods described in Step 4822. In another embodiment, STB 0500 can generate a date/time stamp for the Unique WD Code and/or Existing Unique ID Code and transmit the Unique WD Code and/or Existing Unique ID Code along with its date/time stamp to an Advertiser System 0100 directly or indirectly through a Third Party Server 0150, which can then compare the date/time stamp of the Unique WED Code and/or Existing Unique ID Code with a database of date/time stamps of any Advertisements transmitted by Advertiser System 0100); and
generating a report based on the indications (Par. 00423-0430 that advertiser calculating rate on investment (i.e. generating report about rate on investment) of advertisements targeting group of users receiving advertisement on different platform such as television, personal computer, wireless device, i.e. report is generated based on information or indication received about advertisements were accessed on television and personal computer), wherein the report indicates:
access of the advertisement by different devices of the plurality of platform types (par. 0945-0952 fig. 65 discloses calculating ROI of advertisement by receiving response to advertisement viewed on Media devices 0110 (i.e. device such as TV) and advertisement viewed on personal computer, i.e. in order to determine ROI, report is generated which indicates users who viewed advertisement on device 0110 and users who viewed advertisements on personal computer, par. 1105 and associated table discloses generated report that contains record of advertisements viewed as each panel member described by the associated ad data code 0200 (i.e. based on user response data collected from each devices), the report in table discloses the advertisement viewed by various member on different device types such as PC, TV); and
demographic data associated with the different devices (par. 1105 and table discloses report contains the record of each panel member and each advertisements he/she viewed (i.e. he or she indicates demographic data male or female that is associated with different devices), also further to that the report indicates user’s personal information such as first name which indicates associated gender (i.e. demographic data) with each different devices).

Regarding claim 12, the method of claim 8, 
Apple further discloses, wherein adding the plurality of string tag comprises embedding one of the plurality of string tag in a hypertext transfer protocol (HTTP) cookie (par. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, par. 0554 discloses Any entity can transmit to a Personal Computer 0308 an Ad Data Code 0200 in a variety of means, including, adding and/or 

Regarding claim 17, the method of claim 8, 
Apple further discloses, further comprising:
receiving a request for video content from a first device of the plurality of devices, wherein the first device is of a first platform type (Par. 0835 discloses user changing the channel on STB, Par. 0902 discloses user on a wireless device viewing a video program, Par. 0244 discloses that Media operator entity distributes media programs and advertisements to devices like television and a personal computer, i.e. requesting device platform is STB);
sending a first segment of the requested video content to the first device (Par. 0835 discloses user changing the channel on STB, Par. 0902 discloses user on a wireless device viewing a video program, i.e. as user selects the channel or switches channel or tunes to channel receives the first portion of that channel program, Par. 0244 discloses that Media operator entity distributes media programs and advertisements to devices like television and a personal computer);
after sending the first segment, sending one of the plurality of tagged advertisements to the first device (Par. 0247-0248 and many other paragraphs discloses that advertisement can be transmitted or placed in time slot within the media program, i.e. advertisement is transmitted after portion of the media program is , wherein the one of the plurality of tagged advertisements comprises a first tag indicating the first platform type (par. 0523-0524 discloses embedding the Code, by imprinting the Code on an audio subcarrier or slotting the Code into the MPEG-2 transportation stream, par. 0532 discloses it can be transmitted as Ad Data Code 0200 and Advertisement as part of the same Video Signal and display both Ad Data Code 0200 and Advertisement on a TV Display Device, i.e. adding tag in to video signal based advertisement which indicates or identifies that it is be for device type such as STB or television display, par. 0554 discloses an advertisements which includes ad data code 0200 is transmitted to personal computer, by adding and/or appending the data in an Ad Data Code 0200 to the cookie, generating an Ad Data Code 0200 in the form of a Web page and transmitting the Web page to a Personal Computer 0308, i.e. tagging cookie indicates the platform type being web browser based on computer system); and
after sending the one of the plurality of tagged advertisements, sending a second segment of the requested video content to the first device (Par. 0247-0248 and many other program discloses that advertisement can be transmitted or placed in time slot within the media program, i.e. once advertisement time slot is over remaining media program is transmitted to user devices, Par. 0244 discloses that Media operator entity distributes media programs and advertisements to devices like television and a personal computer).

Regarding claim 18, the method of claim 8, 
Apple further discloses, wherein generating the string tag comprises inserting delimiters between the first identifier, the second identifier, and the third identifier (par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value Ad identifier, vendor name (i.e. vendor producing ads or source of advertiser), MediaChannel=XXX, which means transmitting the Advertisement through a Television network named XXX, which indicates one type of advertisement for television network, platform type being television, i.e. ad data code has all three identifiers, regarding limitation, “generating string tag by concatenating”, par.0262 discloses an Advertiser can produce an Ad Data Code 0200 utilizing XML to produce an Ad Data Code 0200 that communicates meta-information to a Wireless Device 0120 about its content. The process for producing XML documents is well known to those with ordinary skill in the art, i.e. processing of producing XML data is well known which contains generating data in form of string by concatenating information using delimiters).  

Regarding claim 32, The method of claim 8, 
Apple further discloses, wherein an indication, received from a first device from the plurality of devices, comprises an internet protocol (IP) address of the first device, a media access control (MAC) identifier of the first device, and an identifier associated with platform type of the first device, or a timestamp indicating a time that the first device accessed the advertisement (par. 0483 discloses recording the time at which the advertisement was viewed in ad data file, par. 0510 discloses ad data file is transmitted to advertiser server, i.e. sending which identifier of advertisements and time at which it was viewed is sent to the server).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), in view of Bhatia et al. (US 20130014136).

Regarding claim 14, The method of claim 8,
	Apple does not disclose, wherein the report further indicates:
quantities of viewers of a first demographic category who viewed the advertisement via a live transmission, web browser applications, or video-on-demand applications; and 
quantities of viewers of a second demographic category who viewed the advertisement via a live transmission, web browser applications, or video-on-demand applications, wherein the second demographic category is different than the first demographic category.
Bhatia discloses, quantities of viewers of a first demographic category who viewed the advertisement via a live transmission, web browser applications, or video-on-demand applications (par. 0282-0283, fig. 10c-10D discloses, audience  and 
quantities of viewers of a second demographic category who viewed the advertisement via a live transmission, web browser applications, or video-on-demand applications, wherein the second demographic category is different than the first demographic category (par. 0282-0283, fig. 10c-10D discloses, audience summary report that shows demographic category of user age group, 25-34 (i.e. different category because of different age group) along with unique audience count that visited app/site (i.e. browser based application), par. 0283 further discloses report based on Male or Female with unique audience count). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple, by teaching of quantities of viewers of different demographic category who viewed advertisement via web browser applications, as taught by Bhatia, reflect statistical data in report with regards to audience age, demographic, etc. , as disclosed in par. 0047. 

Claims 19, 22, 23, and 34 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), in view of SARUKKAI (US 20080133215), in further view of Dierks et al. (US 20110239243), in further view of Hadfield et al. (US 20130305273).

Regarding claim 19, Apple discloses, A method comprising:
sending, by a computing device and to a plurality of devices, a plurality of tagged advertisements (par. 0217, fig.1 discloses, advertiser system having advertiser servers and plurality of media devices 0100, par. 0218 discloses, advertiser System 0100 is one or more Data Processing Systems or servers that can transmit either directly or indirectly through a Media Operator 0104 an Advertisement and/or Ad Data Code 0200 to Media Device 0110), wherein at least a first tagged advertisement, of the plurality of tagged advertisements and sent to a first device of the plurality of devices, comprises a concatenated string tag of a first identifier indicating an advertisement, a second identifier indicating a source of the advertisement, and a third identifier indicating type of the first device (par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value Ad identifier, vendor name (i.e. vendor producing ads or source of advertiser), MediaChannel=XXX, which means transmitting the Advertisement through a Television network named XXX, which indicates one type of advertisement for television network, platform type being television, fig. 26B discloses structure of Ad Data code 0200 which includes the fields, AD Identifier (i.e. vendor producing ads or source of advertiser), Vendor name (i.e. provider or source of advertisement)  “MediaChannel=www.websites.com”, which means that advertisement delivered through websites, or platform type being web based transmission, therefore two different tags formatted with different field information, associated with advertisements, example’s note: this is similar to what is disclosed in applicant’s discloses par. 0042, tag formatted according to different platform type, regarding limitation, “generating string tag by concatenating”, par. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, i.e. n-digit character string = concatenating different variables that are part of ad data code or tag in form of character string, further to that in another example par.0262 discloses an Advertiser can produce an Ad Data Code 0200 utilizing XML to produce an Ad Data Code 0200. The process for producing XML documents is well known to those with ordinary skill in the art, i.e. known process of producing XML contains generating data in form of string using delimiters);
receiving, from the plurality of devices, messages comprising:
device identifiers of devices that accessed the first plurality of tagged advertisements (Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back to or retrieved by web servers or advertisement system, par. 0833 discloses when STB 0500 receives an Advertisement and its associated Ad Data Code 0200, STB 0500 can associate the Unique WD Code and/or Existing Unique ID Code with the Ad Data Code 0200 by utilizing the methods described in Step 4822. In another embodiment, STB 0500 can generate a date/time stamp for the Unique WD Code and/or Existing Unique ID Code and transmit the Unique WD Code and/or Existing Unique ID Code along with its date/time stamp to an Advertiser System 0100 directly or indirectly through a Third Party Server 0150, which can then compare the date/time stamp of the Unique WED Code and/or Existing Unique ID Code with a database of date/time stamps of any Advertisements transmitted by Advertiser System 0100) and timestamps indicating times the devices accessed the plurality of tagged advertisements (Par. 0483 and other paragraphs discloses recording the time at which advertisement was viewed on media device 0110); and
generating a report based on the messages (Par. 00423-0430 that advertiser calculating rate on investment (i.e. generating report about rate on investment) of advertisements targeting group of users receiving advertisement on different platform such as television, personal computer, wireless device, i.e. report is generated based on information or indication received about advertisements were accessed on television and personal computer, par. 1105 and associated table discloses generated report that contains record of advertisements viewed as each panel member described by the associated ad data code 0200, the report in table discloses the advertisement viewed by various member on different device types such as PC, TV), wherein the report comprises: (here report comprises is not interpreted as report displays or presents something, something comprises is an indirect value);
a total quantity of viewers who viewed one or more of the plurality of tagged advertisements during a live transmission (par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to the media device 0110 or media channel, such as via television 0304, i.e. report of total count of viewers who received advertisement via television channel transmission, par. 0246 discloses a dynamic content such as television program provided on baseball provided by a television network, i.e. a live transmission)  ;
a total quantity of viewers who viewed one or more of the plurality of tagged advertisements via web browser applications (par. 0634-0635 discloses ROI calculation where denominator value indicates number of viewer viewed advertisements placed at the search engine website, i.e. report of  view browser application); and
a viewers who viewed one or more of the plurality of tagged advertisements shifted in time relative to an original distribution of the one or more of the plurality of tagged advertisements (Par. 0451-0452 discloses that system supports measurement of user viewing advertisements at a different time than when an advertiser had originally transmitted the advertisement to any media device 0110, par. 1105 discloses sample report showing date/time user has seen the advertisement, i.e. report shows the actual date/time that advertisement was seen by user, so as system supports the delayed viewing of advertisement and viewing time stamp reported back to advertisement system shows the delayed viewing time or time at which the advertisement was exposed was delayed than original broadcast time).
Apple discloses, tag string comprises id of advertisement, id of source of the advertisement and id indicating type of the first device and generating ROI reports that plurality of viewers views the advertisements in various situations, however Apple explicitly does not disclose, third identifier indicating a device type of the first device, value of indicating a total quantity of viewers viewed advertisement during live transmission and via web browser application and value indicating a total quantity of viewers who viewed the advertisements shifted in time. 
SARUKKAI discloses, tag information indicates device type (par. 0075 discloses advertisement is tailored to any type of infrastructure, by providing a tag that specifies various attributes (i.e. field of entries) such as location, context and device type for example a phone).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple, by teaching of tag information indicates device type, as SARUKKAI, to tailor the content to any type of infrastructure and selecting appropriate advertisement for delivery to specific device type, as disclosed in, par. 0075. 
Apple in view of SARUKKAI does not explicitly disclose, value of indicating a total quantity of viewers viewed advertisement during live transmission and via web browser application and value indicating a total quantity of viewers who viewed the advertisements shifted in time.
Dierks discloses, value of indicating a total quantity of viewers viewed advertisement during live transmission and via web browser application (par. 0090-0092, fig. 5 discloses survey results in the summary page 500 showing number of panelists (i.e. viewers) have seen advertisement through television and number of panelist have seen advertisement through web-based).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI, by teaching of a value indicating a total quantity of viewers viewed advertisement via television transmission and via web browser application, as taught by Dierks, to provide the survey of advertisement exposure accurately and efficiently, as disclosed in Dierks, par. 0006. 
Apple in view of SARUKKAI in further view of Dierks explicitly does not disclose, value indicating a total quantity of viewers who viewed the advertisements shifted in time. 
Hadfield discloses, value indicating a total quantity of viewers who viewed the advertisements shifted in time (par. 0046-0047 discloses system aggregating viewing data of advertisement exposure including time shifted viewing of advertisement, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Dierks, by teaching of a value indicating a total quantity of viewers viewed in time shifted manner, as taught by Hadfield, to measure the number of viewers of an advertisement with greater precision to incorporate in to an analysis, as disclosed in Hadfield, par. 0006. 

Regarding claim 22, the method of claim 19 
Apple further discloses, wherein the report further indicates:
demographic data associated with viewers who viewed the advertisement during a live transmission (par. 1105 and table discloses report contains the record of each panel member and each advertisements he/she viewed, where table shows the name of the viewer that is associated with each different devices such as PC or TV that watched the advertisement on that specific platform such as watching it on TV, therefor watching it on live transmission, par. 1105 sample report discloses it contains the record of each panel member and each advertisements he/she viewed (i.e. he or she indicates demographic data male or female that is associated with viewers in sample report disclosed in par. 1105, also further to that the report indicates user’s personal information such as first name which indicates associated gender (i.e. demographic data) with each different devices, the sample report does not limit to the number of panel members therefore list contains demographic of groups male or female that viewed the advertisement on Television);
demographic data associated with viewers who viewed the advertisement via web browser applications (par. 0634-0635 discloses ROI calculation where denominator value indicates number of viewer viewed advertisements placed at the search engine website, i.e. view browser application, par. 1105 discloses sample report contains the record of each panel member and each advertisements he/she viewed (i.e. he or she indicates demographic data male or female that is associated with viewers in sample report), also further to that the report indicates user’s personal information such as first name which indicates associated gender (i.e. demographic data) with each different devices, where report shows panel member viewed advertisement on PC, therefore via browser application, as disclosed in par. 1105, the sample report does not limit to the number of panel members therefore list contains demographic groups male or female that viewed the advertisement on PC); and
demographic data associated with viewers who viewed the advertisement shifted in time relative to an original distribution advertisement (Par. 0451 discloses that system supports measurement of user viewing advertisements at a different time than when an advertiser had originally transmitted the advertisement to any media device 0110, par. 1105 discloses sample report showing date/time user has seen the advertisement, also further to that the report indicates user’s personal information such as first name which indicates associated gender (i.e. demographic data) with each different devices, i.e. report shows the actual date/time that advertisement was seen by user, so as system supports the delayed viewing of advertisement and viewing time stamp reported back to advertisement system shows the delayed viewing time or time at which the advertisement was exposed was delayed .

Regarding claim 23, the method of claim 19, 
Apple further discloses, wherein one of the device identifiers comprises at least one of an internet protocol (IP) address or a media access control (MAC) identifier (par. 0290 discloses recording IP address of the user if the user request webpage containing advertisement). 

Regarding claim 34, The method of claim 19, 
Apple further discloses, wherein the concatenated string tag is embedded in a hypertext transfer protocol (HTTP) cookie sent to the first device (par. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, par. 0554 discloses Any entity can transmit to a Personal Computer 0308 an Ad Data Code 0200 in a variety of means, including, adding and/or appending the data in an Ad Data Code 0200 to the cookie, The program supports the reception of an Advertisement and/or Ad Data Code 0200 from an Advertiser System 0100 to a Personal Computer 0308 over any protocol, including, but not limited to: HTTP).

Claim 33 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), in view of Rouse et al. (US 20110321083), hereinafter as Rouse.

Regarding claim 33, The method of claim 8, 
Apple discloses, adding string tags in file (ar. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, par. 0527 discloses Ad Data Code 0200 can be embedded as part of the Video Signal, par. 0554 discloses entity can transmit to a Personal Computer 0308 an Ad Data Code 0200 in a variety of means, including, adding and/or appending the data in an Ad Data Code 0200 to the cookie).
However apple does not disclose, conveying string by adding it in an enhanced television binary interchange format (EBIF) file.  
Rouse discloses, adding string in an enhanced television binary interchange format (EBIF) file (Par. 0021 the link identifier is a URL (i.e. URL is in form of string) of a website that is conveyed using an Extended Binary Interchange Format ("EBIF") based applications, here examiner is reading the term “application” as file, as applications are made of applications file, therefore reading EBIF application as EBIF file), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple, by teaching of generating advertisement by adding sting in to enhanced television binary interchange format (EBIF) file, as taught by Rouse, EBIF application provides features of executing EBIF application on television to provide viewer to additional information as part of video information, as disclosed in Rouse, par. 0006. 

Claim 35 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), in view of SARUKKAI (US 20080133215), in further view of .

Regarding claim 35, The method of claim 19, 
Apple discloses, adding string tags in file (ar. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, par. 0527 discloses Ad Data Code 0200 can be embedded as part of the Video Signal, par. 0554 discloses entity can transmit to a Personal Computer 0308 an Ad Data Code 0200 in a variety of means, including, adding and/or appending the data in an Ad Data Code 0200 to the cookie).
However apple does not disclose, conveying string by adding it in an enhanced television binary interchange format (EBIF) file.  
Rouse discloses, adding string in an enhanced television binary interchange format (EBIF) file (Par. 0021 the link identifier is a URL (i.e. URL is in form of string) of a website that is conveyed using an Extended Binary Interchange Format ("EBIF") based applications, here examiner is reading the term “application” as file, as applications are made of applications file, therefore reading EBIF application as EBIF file), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Dierks in further view of Hadfield, by teaching of generating advertisement by adding sting in to enhanced television binary interchange format (EBIF) file, as taught by Rouse, EBIF application provides features of executing EBIF application on television to provide . 

Claim 36 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of Besehanic et al. (US 20120151079).

Regarding claim 36, the method of claim 8, 
Apple further discloses, wherein generating the report comprises: determining, based on the indications, household identifiers associated with the different devices (Par. 0264, 1077-1079 discloses STB associated with user's household, user enters his/her existing unique ID code  through STB screen and information about unique ID code and associated IP address is sent to the advertisement system 0100, Par. 0290 discloses recording the IP address of personal computer who is viewing web based advertisements, here associated IP addresses with STB and laptop computer or any other means for accessing web pages are household identifiers as each of the IP addresses are associated with its user device).
Apple does not disclose, determining, based on the household identifiers, the demographic data associated with the different devices.
Besehanic discloses, determining, based on the household identifiers, the demographic data associated with the different devices (par. 0015, 0024, 0041, fig. 2 and 3 discloses, based on IP address (i.e. household identifier) associated with client devices, determine the demographic data associated with client devices, i.e. plurality of ; and
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple, using teaching of determining based on household identifier, demographic data associated with the different devices, as taught by Besehanic, to improve advertisement effectiveness by including demographic information associated with various devices viewing the advertisement in the measurement/report as disclosed in Besehanic par. 0012. 

Claim 37 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of Sheehan et al. (US 20100037255).
Regarding claim 37, The method of claim 8, 
Apple does not disclose, generating the report further comprises:
prior to an output of the report: 
determining that the demographic data comprises private information associated with users of the different devices; and 
removing the private information from the demographic data.
Sheehan discloses, prior to an output of the report: 
determining that the demographic data comprises private information associated with users of the different devices (par. 0016 discloses, receiving a signal from the user equipment indicating the identity of a putative current user of the user equipment devices of the network households, Par. 0018 discloses generated ); and 
removing the personal information from the report prior to a sending (Par. 0018 discloses that personal information related to household is removed from report prior to providing report to advertisement providers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple, by teaching of determining and removing the private information of users associated with different devices, as taught by Sheehan, to remove the personally identifying information of households to protect the identify of users, as disclosed in Sheehan, par. 018. 

Claims 38 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), in view of SARUKKAI (US 20080133215), in further view of Dierks et al. (US 20110239243), in further view of Hadfield et al. (US 20130305273), in further view of Besehanic et al. (US 20120151079).

Regarding claim 38, the method of claim 19,
Apple further discloses, wherein generating the report further comprises:
determining, based on the device identifiers of the devices that accessed the plurality of tagged advertisements, household identifiers associated with the devices (Par. 0264, 1077-1079 discloses STB associated with user's household, user 
Apple does not disclose, determining, based on the household identifiers, the demographic data associated with the different devices.
Besehanic discloses, determining, based on the household identifiers, the demographic data associated with the different devices (par. 0015, 0024, 0041, fig. 2 and 3 discloses, based on IP address (i.e. household identifier) associated with client devices, determine the demographic data associated with client devices, i.e. plurality of devices, par. 0021 discloses public IP address assigned by ISP to the home router identifies household and demographic associated with household).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Dierks in further view of Hadfield, using teaching of determining based on household identifier, demographic data associated with the different devices, as taught by Besehanic, to improve advertisement effectiveness by including demographic information associated with various devices viewing the advertisement in the measurement/report as disclosed in Besehanic par. 0012. 

Claims 39 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), in view of SARUKKAI (US 20080133215), in further view of Dierks et al. (US 20110239243), in further view of Hadfield et al. (US 20130305273), in further view Sheehan et al. (US 20100037255).

Regarding claim 39, The method of claim 19, 
Apple does not disclose, generating the report further comprises:
prior to an output of the report: 
determining that the demographic data comprises private information associated with users of the different devices; and 
removing the private information from the demographic data.
Sheehan discloses, prior to an output of the report: 
determining that the demographic data comprises private information associated with users of the different devices (par. 0016 discloses, receiving a signal from the user equipment indicating the identity of a putative current user of the user equipment devices of the network households, Par. 0018 discloses generated report identifies the information about households consuming advertisements, personal information related to household is removed from report prior to providing report to advertisement providers, i.e. determining the private information of the users of the devices in the household in order to remove it); and 
removing the personal information from the report prior to a sending (Par. 0018 discloses that personal information related to household is removed from report prior to providing report to advertisement providers). 
 Apple in view of SARUKKAI in further view of Dierks in further view of Hadfield, by teaching of determining and removing the private information of users associated with different devices, as taught by Sheehan, to remove the personally identifying information of households to protect the identify of users, as disclosed in Sheehan, par. 018. 

Claims 40 and 43 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Hadfield et al. (US 20130305273), hereinafter as Hadfield.
Regarding claim 40, Apple discloses, A method comprising:
sending, by a computing device and to a plurality of devices, a plurality of tagged advertisements (par. 0217, fig.1 discloses, advertiser system having advertiser servers and plurality of media devices 0100, par. 0218 discloses, advertiser System 0100 is one or more Data Processing Systems or servers that can transmit either directly or indirectly through a Media Operator 0104 an Advertisement and/or Ad Data Code 0200 to Media Device 0110), wherein at least a first tagged advertisement, of the plurality of tagged advertisements and sent to a first device of the plurality of devices, comprises a concatenated string tag of a first identifier indicating an advertisement, a second identifier indicating a source of the advertisement, and a third identifier indicating type of the first device (par. 0522, fig. 23 discloses Ad Data Code 0200 includes a value Ad identifier, vendor name (i.e. vendor producing ads example’s note: this is similar to what is disclosed in applicant’s discloses par. 0042, tag formatted according to different platform type, regarding limitation, “generating string tag by concatenating”, par. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, i.e. n-digit character string = concatenating different variables that are part of ad data code or tag in form of character string, further to that in another example par.0262 discloses an Advertiser can produce an Ad Data Code 0200 utilizing XML to produce an Ad Data Code 0200. The process for producing XML documents is well known to those with ordinary skill in the art, i.e. known process of producing XML contains generating data in form of string using delimiters);
receiving, from the plurality of devices, messages comprising:
device identifiers of devices that accessed the plurality of tagged advertisements (Par. 0553-0558, discloses that IP based devices such as personal computers and wireless devices passively measures the user responses and collects data in form of cookies which can be transmitted back to or retrieved by web servers or ; and
timestamps indicating times the devices accessed the plurality of tagged advertisements (Par. 0483 and other paragraphs discloses recording the time at which advertisement was viewed on media device 0110); and
determining a first quantity of a first group of viewers who viewed one or more of the plurality of tagged advertisements during a live transmission (par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to the media device 0110 or media channel, such as via television 0304, i.e. report of total count of viewers who received advertisement via television channel transmission, par. 0246 discloses a dynamic content such as television program provided on baseball provided by a television network, i.e. a live transmission);
determining a second quantity of second a second group of viewers who viewed the one or more of the plurality of tagged advertisements via web browser applications (par. 0634-0635 discloses ROI calculation where denominator value indicates number of viewer viewed advertisements placed at the search engine website, i.e. determining number of (i.e. quantity) viewer viewed advertisement through browser application); and
determining a viewers who viewed the one or more of the plurality of tagged advertisements shifted in time relative to an original distribution of the plurality of tagged advertisements (Par. 0451-0452 discloses that system supports measurement of user viewing advertisements at a different time than when an advertiser had originally transmitted the advertisement to any media device 0110, par. 1105 discloses sample report showing date/time user has seen the advertisement, i.e. report shows the actual date/time that advertisement was seen by user, so as system supports the delayed viewing of advertisement and viewing time stamp reported back to advertisement system shows the delayed viewing time or time at which the advertisement was exposed was delayed than original broadcast time), and
generating a report based on the messages (Par. 00423-0430 that advertiser calculating rate on investment (i.e. calculating ROI = generating report about rate on investment) of advertisements targeting group of users receiving advertisement on different platform such as television, personal computer, wireless device, i.e. report is generated based on information or indication received about advertisements were accessed on television and personal computer), wherein the report indicates the first quantity of the first group of viewers (par. 0394 discloses ROI calculation where denominator of the ROI for given media channel by summing the number (i.e. total quantity) of advertisements received by all the users exposed only to the media device 0110 or media channel, such as via television 0304, i.e. summing the number indicates the quantity), the second quantity of the second group of viewers (par. 0634-0635 discloses ROI calculation where denominator value indicates number of viewer viewed advertisements placed at the search engine website, i.e. determining number of (i.e. quantity) viewer viewed advertisement through browser application), 
Apple discloses, tag string comprises id of advertisement, id of source of the advertisement and id indicating type of the first device and generating ROI reports that plurality of viewers views the advertisements in various situations, however Apple explicitly does not disclose, third identifier indicating a device type of the first device, determining and generating report of quantity of viewers who viewed the advertisements shifted in time. 
SARUKKAI discloses, tag information indicates device type (par. 0075 discloses advertisement is tailored to any type of infrastructure, by providing a tag that specifies various attributes (i.e. field of entries) such as location, context and device type for example a phone).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple, by teaching of tag information indicates device type, as taught by SARUKKAI, to tailor the content to any type of infrastructure and selecting appropriate advertisement for delivery to specific device type, as disclosed in, par. 0075. 
Apple in view of SARUKKAI does not explicitly disclose, determining and generating report of quantity of viewers who viewed the advertisements shifted in time.
Hadfield discloses, determining and generating report of quantity of viewers who viewed the advertisements shifted in time (par. 0046-0047 discloses system aggregating viewing data of advertisement exposure including time shifted viewing of advertisement, fig. 5 discloses total quantity of viewers who viewed the advertisement via DVR, i.e. time shifted). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI, by teaching of a value indicating a total quantity of viewers viewed in time shifted manner, as taught by Hadfield, to measure the number of viewers of an advertisement with greater precision to incorporate in to an analysis, as disclosed in Hadfield, par. 0006. 

Regarding claim 43, the method of claim 40, 
Apple further discloses, wherein the concatenated string tag is embedded in a hypertext transfer protocol (HTTP) cookie sent to the first device (par. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, par. 0554 discloses Any entity can transmit to a Personal Computer 0308 an Ad Data Code 0200 in a variety of means, including, adding and/or appending the data in an Ad Data Code 0200 to the cookie, The program supports the reception of an Advertisement and/or Ad Data Code 0200 from an Advertiser System 0100 to a Personal Computer 0308 over any protocol, including, but not limited to: HTTP).

Claim 41 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Hadfield et al. (US 20130305273), hereinafter as Hadfield.

Regarding claim 41, the method of claim 40, 
Apple further discloses, wherein generating the report comprises: determining, based on the indications, household identifiers associated with the different devices (Par. 0264, 1077-1079 discloses STB associated with user's household, user enters his/her existing unique ID code  through STB screen and information about unique ID code and associated IP address is sent to the advertisement system 0100, Par. 0290 discloses recording the IP address of personal computer who is viewing web based advertisements, here associated IP addresses with STB and laptop computer or any other means for accessing web pages are household identifiers as each of the IP addresses are associated with its user device).
Apple in view of SARUKKAI in further view of Hadfield does not disclose, determining, based on the household identifiers, the demographic data associated with the different devices.
Besehanic discloses, determining, based on the household identifiers, the demographic data associated with the different devices (par. 0015, 0024, 0041, fig. 2 and 3 discloses, based on IP address (i.e. household identifier) associated with client devices, determine the demographic data associated with client devices, i.e. plurality of devices, par. 0021 discloses public IP address assigned by ISP to the home router identifies household and demographic associated with household); and
 Apple in view of SARUKKAI in further view of Hadfield, using teaching of determining based on household identifier, demographic data associated with the different devices, as taught by Besehanic, to improve advertisement effectiveness by including demographic information associated with various devices viewing the advertisement in the measurement/report as disclosed in Besehanic par. 0012. 

Claim 42 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Hadfield et al. (US 20130305273), hereinafter as Hadfield.

Regarding claim 42, The method of claim 40, 
Apple in view of SARUKKAI in further view of Hadfield does not disclose, generating the report further comprises:
prior to an output of the report: 
determining that the demographic data comprises private information associated with users of the different devices; and 
removing the private information from the demographic data.
Sheehan discloses, prior to an output of the report: 
determining that the demographic data comprises private information associated with users of the different devices (par. 0016 discloses, receiving a signal from the user equipment indicating the identity of a putative current user of the  Par. 0018 discloses generated report identifies the information about households consuming advertisements, personal information related to household is removed from report prior to providing report to advertisement providers, i.e. determining the private information of the users of the devices in the household in order to remove it); and 
removing the personal information from the report prior to a sending (Par. 0018 discloses that personal information related to household is removed from report prior to providing report to advertisement providers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Hadfield, by teaching of determining and removing the private information of users associated with different devices, as taught by Sheehan, to remove the personally identifying information of households to protect the identify of users, as disclosed in Sheehan, par. 018. 

Claim 44 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), in view of SARUKKAI (US 20080133215), in further view of Dierks et al. (US 20110239243), in further view of Hadfield et al. (US 20130305273), in further view of Besehanic et al. (US 20120151079).

Regarding claim 44, The method of claim 19, 
Apple does not disclose, wherein the report is organized according to a plurality of demographic categories comprising at least one of car ownership, age, marital status, household income, number of children, gender, or geographical region.
Besehanic discloses, wherein the report is organized according to a plurality of demographic categories comprising at least one of car ownership, age, marital status, household income, number of children, gender, or geographical region (par. 0025. Fig. 2 discloses media exposure report is organized based demographic categories such as geographic location, age, income). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Dierks in further view of Hadfield, by teaching of organizing the report according to generated detailed exposure measures based on collected media metadata and to associate such exposure measures with respective user demographics, as disclosed in Besehanic, par. 0012. 

Claim 45 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Apple et al. (US 20070038516), hereinafter as Apple, in view of SARUKKAI (US 20080133215), in further view of Hadfield et al. (US 20130305273), hereinafter as Hadfield, in further view of Rouse et al. (US 20110321083).

Regarding claim 45, The method of claim 40, 
Apple discloses, adding string tags in file (ar. 0465 discloses that Ad data code 0200 is in form of a n-digit character string, par. 0527 discloses Ad Data Code 0200 can be embedded as part of the Video Signal, par. 0554 discloses entity can ).
However apple does not disclose, conveying string by adding it in an enhanced television binary interchange format (EBIF) file.  
Rouse discloses, adding string in an enhanced television binary interchange format (EBIF) file (Par. 0021 the link identifier is a URL (i.e. URL is in form of string) of a website that is conveyed using an Extended Binary Interchange Format ("EBIF") based applications, here examiner is reading the term “application” as file, as applications are made of applications file, therefore reading EBIF application as EBIF file), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Apple in view of SARUKKAI in further view of Hadfield, by teaching of generating advertisement by adding sting in to enhanced television binary interchange format (EBIF) file, as taught by Rouse, EBIF application provides features of executing EBIF application on television to provide viewer to additional information as part of video information, as disclosed in Rouse, par. 0006. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423